 




IR-LIMITED DIRECTOR DEFERRED COMPENSATION
AND STOCK AWARD PLAN


[As Amended and Restated Effective August 1, 2007]
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


SECTION 1 -
STATEMENT OF PURPOSE
 
1
       
SECTION 2 -
DEFINITIONS
           
2.1
Account Balance
 
2
2.2
Beneficiary
 
2
2.3
Beneficiary Designation Form
 
2
2.4
Board
 
2
2.5
Conversion Account
 
2
2.6
Deferral Account
 
2
2.7
Deferral Amount
 
2
2.8
Deferred IR Stock Award Account
 
2
2.9.
Effective Time
 
2
2.10
Election Form
 
2
2.11
Fees
 
3
2.12
Investment Option Subaccounts
 
3
2.13
IR Stock
 
3
2.14
IR Stock Account
 
3
2.15
Merger Agreement
 
3
2.16
Participant
 
3
2.17
Plan Year
 
3
2.18
Retirement
 
3
2.19
Return
 
3
2.20
Supplemental Contribution
 
3
2.21
Supplemental Contribution Account
 
4
2.22
Trust
 
4
       
SECTION 3 -
PARTICIPATION, DEFERRAL ELECTION AND INVESTMENT ELECTION
   

       
3.1
Participation and Deferral Election
 
5
3.2
Investment Election
 
5
       
SECTION 4 -
VESTING
           
4.1
Deferral Amounts
 
7
4.2
Supplemental Contributions
 
7
4.3
Conversion Account
 
7
4.4
Deferred IR Stock Award Account
 
7

 
(i)

--------------------------------------------------------------------------------


 
SECTION 5 -
ACCOUNTS AND VALUATIONS
           
5.1
Deferral Accounts
 
8
5.2
Supplemental Contribution Accounts
 
8
5.3
IR Stock Accounts
 
9
5.4
Deferred IR Stock Award Amount
 
9
5.5
Deferred Amounts upon Termination of the Retirement Plan
 
10
5.6
Conversion of Deferred Compensation Account Balances
 
10
5.7
Valuation of Account Balance in Event of Change in Control
 
11
5.8
Changes in Capitalization
 
11
5.9
Accounts are Bookkeeping Entries
 
11
5.10
Mandatory Fee Deferral
 
12
       
SECTION 6 -
DISTRIBUTION OF ACCOUNTS
           
6.1
Termination, Retirement and Death
 
13
6.2
Scheduled Distributions
 
14
6.3
Form of Payments
 
15
6.4
Change in Control
 
15
6.5
Taxes; Withholding
 
17
       
SECTION 7 -
BENEFICIARY DESIGNATION
 
18
       
SECTION 8 -
AMENDMENT AND TERMINATION OF PLAN
   
 
     
8.1
Amendment
 
19
8.2
Termination of Plan
 
19
       
SECTION 9 -
MISCELLANEOUS
           
9.1
Unsecured General Creditor
 
20
9.2
Entire Agreement; Successors
 
20
9.3
Non-Assignability
 
20
9.4
Authorization and Source of Shares
 
20
9.5
Singular and Plural
 
20
9.6
Captions
 
21
9.7
Applicable Law
 
21
9.8
Severability
 
21

 
(ii)

--------------------------------------------------------------------------------



IR-Limited Director Deferred Compensation and Stock Award Plan
As Amended and Restated Effective August 1, 2007


SECTION 1


STATEMENT OF PURPOSE


The purpose of the IR-Limited Director Deferred Compensation and Stock Award
Plan (the “Plan”) is to further increase the mutuality of interest between
Ingersoll-Rand Company Limited, a Bermuda company (the “Company”), its
non-employee members of the Board (“Non-employee Directors”) and members by
providing its Non-employee Directors the opportunity to elect to defer receipt
of cash compensation. The Plan, originally known as the Ingersoll-Rand Company
Directors Deferred Compensation and Stock Award Plan, became effective on
January 1, 1997, was amended and restated effective January 1, 2001, was
subsequently amended as of December 21, 2001, and was again amended and restated
effective August 1, 2007.


Notwithstanding any other provision of the Plan to the contrary (including any
election made by any Participant under the Plan), (i) no amount shall be
deferred under the Plan if, pursuant to the effective date rules of Section
885(d) of the American Jobs Creation Act of 2004, Q&A-16 of IRS Notice 2005-1,
and Treasury Regulations section 1.409A-6(a), such amount would be subject to
Section 409A of the Internal Revenue Code of 1986, as amended (a
“Non-Grandfathered New Deferral Amount”), and (ii) any amount previously
deferred under the Plan that, pursuant to the effective date rules of Section
885(d) of the American Jobs Creation Act of 2004, Q&A-16 of IRS Notice 2005-1,
and Treasury Regulations section 1.409A-6(a), is subject to Section 409A of the
Internal Revenue Code of 1986, as amended (a “Non-Grandfathered Prior Deferral
Amount”) shall no longer be credited or payable under the Plan after December
31, 2004. Any Non-Grandfathered New Deferral Amount shall instead be deferred
under the IR-Limited Director Deferred Compensation and Stock Award Plan II, and
any Non-Grandfathered Prior Deferral Amount shall instead be credited under the
IR-Limited Director Deferred Compensation and Stock Award Plan II, as and to the
extent provided under the terms of IR-Limited Director Deferred Compensation and
Stock Award Plan II.
 
1

--------------------------------------------------------------------------------



SECTION 2


DEFINITIONS



 
2.1
“Account Balance” means, for each Plan Year, a credit on the records of the
Company equal to the sum of the value of a Participant’s Conversion Account,
Deferral Account, Deferred IR Stock Award Account, Supplemental Contribution
Account and IR Stock Account for such Plan Year. The Account Balance shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or to
the Participant’s designated Beneficiary, pursuant to the Plan.




 
2.2
“Beneficiary” means the person or persons designated as such in accordance with
Section 7.




 
2.3
“Beneficiary Designation Form” means the form established from time to time by
the Company that a Participant completes and returns to the Secretary of the
Company to designate one or more Beneficiaries.




 
2.4
“Board” means the Board of Directors of the Company.




 
2.5
“Conversion Account” means the sum of all of the shares of IR Stock credited to
a Participant pursuant to Section 5.6.




 
2.6
“Deferral Account” means, for each Plan Year, (i) the sum of all of a
Participant’s Deferral Amounts (other than amounts deferred pursuant to Section
5.10), plus (ii) amounts credited in accordance with all the applicable
crediting provisions of the Plan that relate to the Participant’s Deferral
Account, less (iii) all distributions made to the Participant or to the
Participant’s Beneficiary pursuant to the Plan that relate to the Participant’s
Deferral Account.




 
2.7
“Deferral Amount” means the amount of Fees actually deferred under the Plan by
the Participant pursuant to Section 3.1 and the amount of Fees automatically
deferred pursuant to Section 5.10 for any one Plan Year.




 
2.8
“Deferred IR Stock Award Account” means, for each Plan Year, the sum of all of a
Participant’s deferred stock award amounts pursuant to Section 5.4, deferred
amounts upon termination of the retirement plan pursuant to Section 5.5 and
deferred amounts pursuant to Section 5.10.




 
2.9
“Effective Time” means the Effective Time as such term is defined in the Merger
Agreement.




 
2.10
“Election Form” means the form or forms established from time to time by the
Company that a Participant completes, signs and returns to the Secretary of the
Company to make an election under the Plan. An Election Form also includes any
other method approved by the Company that a Participant may use to make an
election under the Plan. The terms and conditions specified in the Election
Form(s) are incorporated by reference herein and form a part of the Plan. If
there is a conflict between the Election Form and the Plan, the terms of the
Plan shall control and govern.

 
2

--------------------------------------------------------------------------------


 

 
2.11
“Fees” means retainer and meeting fees payable to Non-employee Directors.




 
2.12
“Investment Option Subaccounts” means the separate subaccounts, each of which
corresponds to an investment option elected by the Participant with respect to a
Participant’s Deferral Accounts.




 
2.13
“IR Stock” means the Class A common shares, par value $1.00 per share, of the
Company.




 
2.14
“IR Stock Account” means, for each Plan Year, (i) the sum of all of a
Participant’s Deferral Amounts that are deemed to be invested in IR Stock, plus
(ii) amounts credited in accordance with all the applicable crediting provisions
of the Plan that relate to the Participant’s IR Stock Account, less (iii) all
distributions made to the Participant or to the Participant’s Beneficiary
pursuant to the Plan that relate to the Participant’s IR Stock Account.




 
2.15
“Merger Agreement” means that certain Agreement and Plan of Merger among
Ingersoll-Rand Company, Ingersoll-Rand Company Limited, and IR Merger
Corporation dated as of October 31, 2001, pursuant to which Ingersoll-Rand
Company became an indirect wholly-owned subsidiary of Ingersoll-Rand Company
Limited.




 
2.16
“Participant” means a Non-employee Director participating in the Plan in
accordance with the provisions of Section 3.




 
2.17
“Plan Year” means a calendar year.




 
2.18
“Retirement” means retirement in accordance with the Board’s retirement policy
for Non-employee Directors.




 
2.19
“Return” means, for each investment option, an amount equal to the net
investment return (including changes in value and distributions) for each such
investment option during each business day.




 
2.20
“Supplemental Contribution” means an additional amount to be credited to a
Participant's Supplemental Contribution Account equal to twenty percent (20%) of
the Participant's Fees that are deferred under Section 3.1 of the Plan for a
Plan Year by the Participant and is, at the time of making the deferral
election, elected to be invested in the Participant’s IR Stock Account.



3

--------------------------------------------------------------------------------


 

 
2.21
“Supplemental Contribution Account” means, for each Plan Year, (i) the sum of
all of a Participant’s Supplemental Contributions, plus (ii) amounts credited in
accordance with all the applicable crediting provisions of the Plan that relate
to the Participant’s Supplemental Contribution Account, less (iii) all
distributions made to the Participant or to the Participant’s Beneficiary
pursuant to the Plan that relate to the Participant’s Supplemental Contribution
Account.




 
2.22
“Trust” means the Ingersoll-Rand Company Deferred Compensation Trust Agreement,
dated as of January 1, 2001 between the Company and the trustee named therein,
as amended from time to time.

 
4

--------------------------------------------------------------------------------



SECTION 3


PARTICIPATION, DEFERRAL ELECTION AND INVESTMENT ELECTION



 
3.1
Participation and Deferral Election. Non-employee Directors may elect to
participate in the Plan for a given Plan Year by filing a completed Election
Form for the Plan Year in the manner prescribed by the Secretary of the Company.
The Election Form must specify the percentage or dollar amount of any Deferral
Amount otherwise payable during such Plan Year that will be deferred under the
Plan. Notwithstanding anything to the contrary, at the Non-employee Director’s
direction, an election to participate in the Plan for a given Plan Year may
continue from Plan Year to Plan Year unless a written request to modify or
terminate that election for a subsequent period is submitted to the Secretary of
the Company on or before the date 15 days prior to the beginning of the
subsequent Plan Year. Any election to defer a Deferral Amount is irrevocable
upon the filing of the Election Form, and must be properly completed and filed
no later than the November 30 immediately preceding such Plan Year, or, with
respect to a new Non-employee Director, before the effective date of his or her
election to the Board, or such other date as the Secretary of the Company may
specify. A Non-employee Director who fails to file a properly completed Election
Form by such date will be ineligible to defer a Deferral Amount under the Plan
for the following Plan Year. In addition, the Company may establish from time to
time such other enrollment requirements as it determines are necessary or
proper.



If the Company determines in good faith that a Participant no longer qualifies
as a Non-employee Director, the Company shall have the right to (i) terminate
any deferral election the Participant has made for the remainder of the Plan
Year in which the Participant's membership status changes, (ii) prevent the
Participant from making future deferral elections and/or (iii) immediately
distribute the Participant's then vested Account Balances and terminate the
Participant's participation in the Plan.



 
3.2
Investment Election. In accordance with procedures established by the Company,
prior to the time a Participant’s Deferral Amounts are credited to a
Participant’s Deferral Account pursuant to Section 5.1, the Participant shall
designate, on an Election Form, the types of investment options in which the
Participant’s Deferral Amounts will be deemed to be invested for purposes of
determining the amount of earnings to be credited to the Participant’s Deferral
Account and, with respect to Deferral Amounts that are designated by the
Participant to be deemed to be invested in IR Stock, the IR Stock Account.



5

--------------------------------------------------------------------------------


 
Subject to Section 5.3, in making the designations pursuant to this Section, the
Participant may specify that all or any portion of the Participant’s Deferral
Amount be deemed to be invested, in whole percentage increments, in one or more
of the types of investment options provided under the Plan. A Participant may
change the designation made under this Section with respect to prior and/or
future Deferral Amounts by filing an Election Form no later than the time
specified by the Secretary of the Company, to be effective as of the first
business day of the following month. If a Participant fails to elect a type of
investment option under this Section, he or she shall be deemed to have elected
the investment option designated by the Company as the default investment
option.


6

--------------------------------------------------------------------------------



SECTION 4


VESTING



 
4.1
Deferral Amounts. A Participant shall be fully vested in his or her Deferral
Account.




 
4.2
Supplemental Contributions. A Participant shall vest in his or her Supplemental
Contribution Account on the earliest of: (i) the fifth anniversary of the date
the Supplemental Contribution is credited to the Participant's Supplemental
Contribution Account; (ii) the date of the Participant's cessation of service on
the Board by reason of Retirement or death; (iii) a Change in Control pursuant
to Section 6.4; or (iv) a termination of the Plan pursuant to Section 8.2.




 
4.3
Conversion Account. A Participant shall be fully vested in his or her Conversion
Account.




 
4.4
Deferred IR Stock Award Account. A Participant shall be fully vested in his or
her Deferred IR Stock Award Account.

 
7

--------------------------------------------------------------------------------



SECTION 5


ACCOUNTS AND VALUATIONS



 
5.1
Deferral Accounts. The Company shall establish and maintain a separate Deferral
Account for each Participant for each Plan Year. All Deferral Amounts, other
than Deferral Amounts that are deemed, at the Participant’s election, to be
invested in IR Stock shall be credited to the Participant’s Deferral Account on
the date when the Deferral Amount would otherwise be paid to the Participant.
All Deferral Amounts that are deemed, at the Participant’s election, to be
invested in IR Stock shall be credited to the Participant’s IR Stock Account as
described in Section 5.3.



Each Participant’s Deferral Accounts shall be divided into Investment Option
Subaccounts. A Participant’s Deferral Accounts shall be credited as follows:
 

 
(a)
On the day a Deferral Amount is credited to a Participant’s Deferral Account,
the Administrative Committee shall credit the Investment Option Subaccounts of
the Participant's Deferral Account with an amount equal to the Participant’s
Deferral Amount in accordance with the Participant's Election Form; that is, the
portion of the Participant's Deferral Amount that the Participant has elected to
be deemed to be invested in a certain type of investment option shall be
credited to the Investment Option Subaccount corresponding to that investment
option, and

 

 
(b)
Each business day, each Investment Option Subaccount of a Participant's Deferral
Account shall be adjusted for earnings or losses in an amount equal to that
determined by multiplying the balance credited to such Investment Option
Subaccount as of the prior day plus contributions credited that day to the
Investment Option Subaccount by the Return for the corresponding investment
option selected by the Company.




 
5.2
Supplemental Contribution Accounts. The Company shall establish and maintain a
separate Supplemental Contribution Account for each Plan Year for each
Participant who receives a Supplemental Contribution for such Plan Year. All
Supplemental Contributions shall be credited to the Participant’s Supplemental
Contribution Account on the same date that the Participant’s Deferral Amount for
which the Supplemental Contribution is being made is credited to the
Participant’s Deferral Account pursuant to Section 5.1. All of a Participant’s
Supplemental Contributions shall be deemed to be invested in, and shall remain
deemed to be invested in, IR Stock in the Participant’s Supplemental
Contribution Account until such amounts are distributed from the Plan.



All Supplemental Contributions shall initially be credited to a Participant's
Supplemental Contribution Account in units or fractional units of IR Stock. The
value of each unit shall be determined each business day and shall equal the
closing price of one share of IR Stock on the New York Stock Exchange-Composite
Tape. On each date that Supplemental Contributions are credited to a
Participant’s Supplemental Contribution Account, the number of units to be
credited shall be determined by dividing the number of units by the value of a
unit on such date.
 
8

--------------------------------------------------------------------------------




Dividends paid on IR Stock shall be reflected in a Participant's Supplemental
Contribution Account by the crediting of additional units or fractional units.
Such additional units or fractional units shall equal the value of the dividends
based upon the closing price of one share of IR Stock on the New York Stock
Exchange-Composite Tape on the date such dividends are paid.



 
5.3
IR Stock Accounts. The Company shall establish and maintain a separate IR Stock
Account for each Plan Year for each Participant who elects to have all or a
portion of his of her Deferral Amounts for such Plan Year invested in IR Stock.
All Deferral Amounts that are deemed, at the Participant’s election, to be
invested in IR Stock shall be credited to the Participant’s IR Stock Account on
the date when the Deferral Amount would otherwise be paid to the Participant.
Notwithstanding anything to the contrary, IR Stock credited to a Participant’s
IR Stock Account may not be designated by the Participant to be deemed to be
invested in any other investment option and shall remain invested in IR Stock in
such IR Stock Account until distributed from the Plan. A Participant’s IR Stock
Accounts shall be credited as follows:




 
(a)
On the day a Deferral Amount is credited to a Participant’s IR Stock Account,
the Company shall credit the IR Stock Account with an amount equal to the
Participant’s Deferral Amount.




 
(b)
All Deferral Amounts deemed to be invested in IR Stock in accordance with the
Participant’s Election Form shall be credited to a Participant's IR Stock
Account in units or fractional units. The value of each unit shall be determined
each business day and shall equal the closing price of one share of IR Stock on
the New York Stock Exchange-Composite Tape. On each date that Deferral Amounts
are credited to the Participant's IR Stock Account, the number of units to be
credited shall be determined by dividing the amount of such Deferral Amounts by
the value of a unit on such date.



Dividends paid on IR Stock shall be reflected in a Participant's IR Stock
Account by the crediting of additional units or fractional units. Such
additional units or fractional units shall equal the value of the dividends
based upon the closing price of one share of IR Stock on the New York Stock
Exchange-Composite Tape on the date such dividends are paid.



 
5.4
Deferred IR Stock Award Amount. For periods before July 1, 2003, each
Non-employee Director shall receive an annual award on the date of the first
Board meeting after each annual meeting of shareholders in the form of a promise
by the Company to deliver 600 shares of IR Stock, or such other amount as may
from time to time be established by resolution of the Board. Annual awards of
shares of IR Stock shall be credited to the Deferred IR Stock Award Account of
each Non-employee Director.



9

--------------------------------------------------------------------------------


 
A Participant’s Deferred IR Stock Award Accounts shall be credited as follows:



 
(a)
On the day an annual award of IR Stock is credited to a Participant’s Deferred
IR Stock Award Account, the Company shall credit the Deferred IR Stock Award
Account with an amount equal to the Participant’s annual award of IR Stock.




 
(b)
All awards of IR Stock pursuant to this Section and amounts credited pursuant to
Section 5.5 shall be credited to a Participant's Deferred IR Stock Award Account
in units or fractional units. The value of each unit shall be determined each
business day and shall equal the closing price of one share of IR Stock on the
New York Stock Exchange-Composite Tape. On each date that awards of IR Stock are
credited to the Participant's Deferred IR Stock Award Account, the number of
units to be credited shall be determined by dividing the amount of such IR Stock
awarded by the value of a unit on such date.



Dividends paid on IR Stock shall be reflected in a Participant's Deferred IR
Stock Award Account by the crediting of additional units or fractional units.
Such additional units or fractional units shall equal the value of the dividends
based upon the closing price of one share of IR Stock on the New York Stock
Exchange-Composite Tape on the date such dividends are paid.



 
5.5
Deferred Amounts upon Termination of the Retirement Plan. The shares of IR Stock
credited to the deferred compensation accounts (such crediting having occurred
prior to the Plan’s amendment and restatement effective January 1, 2001) of the
Non-employee Directors pursuant to the resolutions adopted by the Board on
November 6, 1996, with respect to the elimination of retirement payments to
Non-employee Directors shall be credited to the Deferred IR Stock Award Account
of each Non-Employee Director as of January 1, 2001.




 
5.6
Conversion of Deferred Compensation Account Balances. A Non-employee Director’s
cash balance in the deferred compensation program as of December 31, 1996 was
transferred to an equivalent balance in the Plan as of January 1, 1997. Such
balance was equal to the number of shares of IR Stock, including fractions,
which could have been purchased with such cash account balance on January 2,
1997 at the mean of the high and low prices of a share of IR Stock on the New
York Stock Exchange - Composite Tape on such date, provided that if no sales of
shares of IR Stock were made on the New York Stock Exchange on that date, the
mean of the high and low prices reported for the preceding day on which sales of
shares of IR Stock were made on the New York Stock Exchange.



10

--------------------------------------------------------------------------------


 
A Non-employee Director’s balance, as such balance is described in the previous
paragraph, shall be credited to the Non-employee Director’s Conversion
Account as of January 1, 2001 in units or fractional units. The value of each
unit shall be determined each business day and shall equal the closing price of
one share of IR Stock on the New York Stock Exchange-Composite Tape.


Dividends paid on IR Stock shall be reflected in a Non-employee Director’s
Conversion Account by the crediting of additional units or fractional units.
Such additional units or fractional units shall equal the value of the dividends
based upon the closing price of one share of IR Stock on the New York Stock
Exchange-Composite Tape on the date such dividends are paid.



 
5.7
Valuation of Account Balance in Event of Change in Control. In the event of a
Change in Control pursuant to Section 6.4, the value of each IR Stock unit
deemed to be invested in each IR Stock Account, Supplemental Contribution
Account, Conversion Account and Deferred IR Stock Award Account shall be equal
to the highest Fair Market Value (as such term is defined in the Company’s
Incentive Stock Plan of 1998) of one share of IR Stock during the 60 days
preceding the date on which the Change in Control occurs.



In the event of a Change in Control pursuant to Section 6.4, the value of a
Participant’s Account Balances for all investment options other than IR Stock
shall be determined as of the end of the month during which the Change in
Control occurs.



 
5.8
Changes in Capitalization. If there is any change in the number or class of
shares of IR Stock through the declaration of a stock dividend or other
extraordinary dividends, or recapitalization resulting in stock splits, or
combinations or exchanges of such shares or in the event of similar corporate
transactions, the units in each Participant’s IR Stock Account, Supplemental
Contribution Account, Conversion Account and Deferred IR Stock Award Account
shall be equitably adjusted to reflect any such change in the number or class of
issued shares of IR Stock or to reflect such similar corporate transaction.




 
5.9
Accounts are Bookkeeping Entries. Notwithstanding any other provision of the
Plan that may be interpreted to the contrary, the investment options, including
IR Stock, are to be used for measurement purposes only, and a Participant's
election of any such investment option, the allocation to his or her Account
Balances thereto, the calculation of additional amounts and the crediting or
debiting of such amounts to a Participant's Account Balances shall not be
considered or construed in any manner as an actual investment in any such
investment option. In the event that the Company or the trustee of the Trust, in
its own discretion, decides to invest funds in any or all of the investment
options, no Participant shall have any rights in or to such investments
themselves. Without limiting the foregoing, a Participant's Account Balances
shall at all times be a bookkeeping entry only and shall not represent any
investment made on the Participant’s behalf by the Company or the Trust. The
Participant shall at all times remain an unsecured creditor of the Company.

 
11

--------------------------------------------------------------------------------


 

 
5.10
Mandatory Fee Deferral. Effective July 1, 2003, on each IR Stock quarterly
dividend payment date a portion of each Non-employee Director’s Fees equal to
$15,000, or such other amount as may from time to time be established by
resolution of the Board, shall be deferred and credited to the Deferred IR Stock
Award Account of each Non-employee Director.




   
A Participant’s Deferred IR Stock Award Accounts shall be credited as follows:




   
(a)
On the day the Fees are credited to a Participant’s Deferred IR Stock Award
Account, the Company shall credit the Deferred IR Stock Award Account with an
amount equal to the Fees that are deferred pursuant to this Section.




   
(b)
All Fees that are deferred pursuant to this Section shall be credited to a
Participant’s Deferred IR Stock Award Account in units or fractional units. The
value of each unit shall be determined each business day and shall equal the
closing price of one share of IR Stock on the New York Stock Exchange-Composite
Tape. On each date that Fees under this Section are credited to the
Participant’s Deferred IR Stock Award Account, the number of units to be
credited shall be determined by dividing the amount of such Fees by the value of
a unit on such date.



Dividends paid on IR Stock shall be reflected in a Participant’s Deferred IR
Stock Award Account by the crediting of additional units or fractional units.
Such additional units or fractional units shall equal the value of the dividends
based upon the closing price of one share of IR Stock on the New York Stock
Exchange-Composite Tape on the date such dividends are paid.
 
12

--------------------------------------------------------------------------------



SECTION 6


DISTRIBUTION OF ACCOUNTS



 
6.1
Termination, Retirement and Death. A Participant who terminates as a member of
the Board, reaches Retirement or dies shall be paid his or her vested Account
Balances (and after his or her death to his or her Beneficiary) in annual
installments over ten (10) years beginning as soon as administratively
practicable in the year following the Participant’s termination, Retirement or
death unless an optional form of benefit payment is elected in accordance with
the next sentence. For each Plan Year’s Account Balance the Participant may
elect an optional form of benefit payment from among the following:

 

 
(1)
A lump sum distribution to be paid as soon as administratively practicable in
the year following the Participant’s termination, Retirement or death;

 

 
(2)
Annual installments over five (5) years commencing as soon as administratively
practicable in the year following the Participant’s termination, Retirement or
death;

 

 
(3)
Annual installments over fifteen (15) years commencing as soon as
administratively practicable in the year following the Participant’s
termination, Retirement or death; and

 

 
(4)
A lump sum distribution which shall be paid as soon as administratively
practicable in the year specified by the Participant on the Election Form. Such
specified time shall be no less than one (1) year and no more than five (5)
years following termination, Retirement or death.

 
A Participant may elect, on an Election Form, to change the form and/or extend
the timing of a distribution under this Section that he or she has previously
elected to any other form of distribution or time permitted under this Section,
provided that no such election shall be effective unless it is made at least one
(1) year before the Participant’s termination, Retirement or death, as
applicable.


In the event of the Participant’s termination, Retirement or death prior to the
elected date for one or more scheduled distributions pursuant to Section 6.2,
the portion of the Participant’s Account Balance associated with such
distribution(s) shall be paid to the Participant (and after his or her death to
his or her Beneficiary) in the same form as elected by the Participant under
this Section.


Notwithstanding any provision of the Plan to the contrary, if a Participant
terminates, has reached Retirement or dies while receiving annual installments
pursuant to Section 6.2, such annual installments shall continue to be paid to
the Participant (and after his or her death to his or her Beneficiary) in the
same manner as if the Participant had not terminated employment, reached
Retirement or died.
 
13

--------------------------------------------------------------------------------




All distributions under this Section shall be made on a pro rata basis from the
Participant's Account Balances.



 
6.2
Scheduled Distributions. A Participant may elect, on an Election Form, to
receive a distribution of all or a portion of his or her Deferral Account and IR
Stock Account with respect to a Plan Year(s) while still a Non-employee
Director. A Participant’s election for a distribution under this Section shall
be permitted only if the date specified on the Election Form by the Participant
for such distribution (in the event of a lump sum) or the commencement of such
distribution (in the event of annual installments) is no earlier than two (2)
years from the last day of the Plan Year for which the portion of the Deferral
Account and IR Stock Account to be distributed is actually deferred. A
Participant may elect, on an Election Form, to extend the date for any
distribution under this Section with respect to any Plan Year, provided such
election occurs at least one year before the date of distribution most recently
elected for that Plan Year by the Participant and the extension is for a period
of not less than two (2) years after the date of distribution most recently
elected for that Plan Year by the Participant. The Participant shall have the
right to extend the date for any distribution under this Section for a Plan Year
twice.



At the time an election for a distribution under this Section is made, the
Participant shall also elect, on the Election Form, the form of payment of the
distribution. The Participant shall elect either (i) a lump sum payment to be
paid as soon as soon as administratively practicable in the year specified by
the Participant on the Election Form or (ii) annual installments over two (2),
three (3), four (4) or five (5) years beginning as soon as administratively
practicable in the year specified by the Participant on the Election Form.


A Participant may elect, on an Election Form, to change the form of payment for
any distribution under this Section for any Plan Year to any other form of
payment permitted under this Section, provided such election occurs at least one
(1) year before the date of distribution previously elected by the Participant.


All distributions under this Section shall be made on a pro rata basis from the
Participant's Deferral Account(s) and IR Stock Account(s), as applicable.
 
14

--------------------------------------------------------------------------------




 
6.3
Form of Payments. All amounts in a Participant’s Deferral Account and payable to
a Participant or Beneficiary under the Plan shall be paid in cash. All amounts
in a Participant’s Conversion Account, Supplemental Contribution Account,
Deferred IR Stock Award Account, and IR Stock Account and payable to a
Participant or Beneficiary under the Plan shall be paid in IR Stock; except
that, with respect to any fractional share, such fractional share shall be paid
in cash.



All distributions from the Plan that are to be paid in a specified number of
annual installments shall be paid so that the amount of each annual installment
is determined by dividing the total remaining number of units in the
Participant’s Account Balance to be paid in annual installments by the number of
years of annual installments remaining.



 
6.4
Change in Control. In the event of a Change in Control, as defined in this
Section, all Account Balances shall be valued pursuant to Section 5.7, and shall
be distributed in a lump sum within forty five (45) days following the Change in
Control.



For purposes hereof,


(1) “Affiliate” shall mean, when used to indicate a relationship with a
specified person, a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified person.


(2) “Associate” shall mean, when used to indicate a relationship with a
specified person, (a) any corporation, partnership, or other organization of
which such specified person is an officer or partner, (b) any trust or other
estate in which such specified person has a substantial beneficial interest or
as to which such specified person serves as trustee or in a similar fiduciary
capacity, (c) any relative or spouse of such specified person, or any relative
of such spouse who has the same home as such specified person, or who is a
Director or officer of the Company or any of its parents or subsidiaries, and
(d) any person who is a director, officer, or partner of such specified person
or of any corporation (other than the Company or any wholly-owned subsidiary of
the Company), partnership or other entity which is an Affiliate of such
specified person.


(3) “Beneficial Owner” shall have the same meaning as such term is defined by
Rule 13d-3 under the Securities Exchange Act of 1934 (or any successor provision
at the time in effect); provided, however, that any individual, corporation,
partnership, group, association, or other person or entity which has the right
to acquire any of the Company's outstanding securities entitled to vote
generally in the election of directors at any time in the future, whether such
right is contingent or absolute, pursuant to any agreement, arrangement, or
understanding or upon exercise of conversion rights, warrants or options, or
otherwise, shall be deemed the Beneficial Owner of such securities.
 
15

--------------------------------------------------------------------------------




(4) “Change in Control” shall mean the occurrence of either of the following:


(a) any individual, corporation, partnership, group, association or other person
or entity, together with its Affiliates and Associates (other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company), is or becomes the Beneficial Owner of securities of the Company
representing 20 percent or more of the combined voting power of the Company's
then outstanding securities entitled to vote generally in the election of
directors, unless a majority of the Continuing Directors determines in their
sole discretion that, for purposes of this Plan, a Change in Control has not
occurred;


(b) the Continuing Directors shall at any time fail to constitute a majority of
the members of the Board; or


(c) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company, other than any sale, lease, exchange or other transfer to any person or
entity where the Company owns, directly or indirectly, at least 80 percent of
the outstanding voting securities of such person or entity after any such
transfer.


(d) Notwithstanding any provision of this Section 6.4 or any other provision of
the Plan to the contrary, none of the transactions contemplated by the Merger
Agreement which are undertaken by (i) Ingersoll-Rand Company or its affiliates
prior to or as of the Effective Time or (ii) Ingersoll-Rand Company Limited or
its affiliates on or after the Effective Time shall trigger, constitute or be
deemed a Change in Control.


(5) “Continuing Director” shall mean a Director who either was a member of the
Board on April 24, 1998 or who became a member of the Board subsequent to such
date and whose election, or nomination for election by the Company's
shareholders, was Duly Approved by the Continuing Directors of the Board at the
time of such nomination or election, either by a specific vote or by approval of
the proxy statement issued by the Company on behalf of the Board in which such
person is named as a nominee for Director, provided, however, that no individual
shall be considered a Continuing Director if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Securities Exchange Act of 1934,
as amended) or other actual or threatened solicitation of proxies or consents
other than by or on behalf of the Board (a “Proxy Contest”), including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest.


(6) “Duly Approved by the Continuing Directors” shall mean an action approved by
the vote of at least a majority of the Continuing Directors then on the Board,
except, if the votes of such Continuing Directors in favor of such action would
be insufficient to constitute an act of the Board if a vote by all of its
members were to have been taken, then such term shall mean an action approved by
the unanimous vote of the Continuing Directors then on the Board so long as
there are at least three Continuing Directors on the Board at the time of such
unanimous vote.
 
16

--------------------------------------------------------------------------------





 
6.5
Taxes; Withholding. To the extent required by law, the Company, or the trustee
of the Trust, shall withhold from payments made hereunder an amount equal to at
least the minimum taxes required to be withheld by the federal or any state or
local government. The amount to be withheld and the manner in which amounts
shall be withheld shall be determined in the sole discretion of the Company or
the trustee of the Trust.

 
17

--------------------------------------------------------------------------------



SECTION 7


BENEFICIARY DESIGNATION


A Participant shall have the right to designate a Beneficiary(ies) to receive
the Participant’s Account Balances in the event the Participant dies prior to
receiving all of his or her Account Balances. A Beneficiary designation shall be
made, and may be amended at any time, by the Participant by filing a written
designation with the Secretary of the Company, on such form and in accordance
with such procedures as the Company shall establish from time to time. A
Participant may change the designated Beneficiary under this Plan at any time by
providing such designation in writing to the Secretary of the Company.


If a Participant fails to designate a Beneficiary(ies), or if all designated
Beneficiaries predecease the Participant, the Participant’s Beneficiary(ies)
shall be deemed to be the Participant’s estate. If the Company is unable to
determine a Participant's Beneficiary or if any dispute arises concerning a
Participant's Beneficiary, the Company may pay benefits to the Participant's
estate. Upon such payment, the Company shall have no further liability
hereunder.


If any distribution to a Beneficiary is to be made in annual installments, and
the Beneficiary dies before receiving all such installments, the value of the
remaining installments, if any, shall be paid to the estate of the Beneficiary
in a lump sum.


18

--------------------------------------------------------------------------------



SECTION 8


AMENDMENT AND TERMINATION OF PLAN



 
8.1
Amendment. The Plan may, at any time and from time to time, be amended without
the consent of any Participant or Beneficiary, by the Board (or an authorized
Committee of the Board); provided, however, that no amendment shall reduce any
benefits accrued under the terms of the Plan prior to the date of amendment.

     

  8.2 Termination of Plan

 

 
a.
Company's Right to Terminate. The Board (or an authorized Committee of the
Board) may terminate the Plan at any time and for any reason.




 
b.
Payments Upon Termination. Upon any termination of the Plan under this Section,
Fees, Supplemental Contributions and stock awards pursuant to Section 5.4 shall
prospectively cease to be deferred and, with respect to all such amounts
previously deferred, the Company shall pay to the Participant, in a lump sum,
unless otherwise provided by the Board at the time of termination, as soon as
administratively practicable, the value of the Participant’s Account Balances.

 
19

--------------------------------------------------------------------------------



SECTION 9


MISCELLANEOUS



 
9.1
Unsecured General Creditor. Benefits under the Plan shall be payable by the
Company out of its general funds. The Company shall have the right to establish
a reserve or make any investment for the purposes of satisfying its obligations
hereunder for payment of benefits at its discretion, provided, however, that no
Participant or Beneficiary shall have any interest in such investment or
reserve. To the extent that any person acquires a right to receive benefits
under this Plan, such rights shall be no greater than the right of any unsecured
general creditor of the Company. No Participant shall have any of the rights or
privileges of a stockholder of the Company under the Plan, including as a result
of the crediting of units to the Participant’s IR Stock Account, Supplemental
Contribution Account, Conversion Account or Deferred IR Stock Award Account,
except at such time as distribution is actually made from the Participant’s IR
Stock Account, Supplemental Contribution Account, Conversion Account or Deferred
IR Stock Award Account, as applicable.




 
9.2
Entire Agreement; Successors. The Plan, including the Election Form and any
subsequently adopted amendments to the Plan or Election Form, shall constitute
the entire agreement or contract between the Company and any Participant
regarding this Plan. There are no covenants, promises, agreements, conditions or
understandings, either oral or written, between the Company and any Participant
relating to the subject, matter hereof, other than those set forth herein. This
Plan and any amendment hereof shall be binding on the Company and the
Participants and, their respective heirs, administrators, trustees, successors
and assigns, including but not limited to, any successors of the Company by
merger, consolidation or otherwise by operation of law, and on all designated
Beneficiaries of the Participant.




 
9.3
Non-Assignability. To the extent permitted by law, the right of any Participant
or any Beneficiary in any benefit hereunder shall not be subject to attachment
or any other legal process for the debts of such Participant or Beneficiary; nor
shall any such benefit be subject to anticipation, alienation, sale, transfer,
assignment or encumbrance.




 
9.4
Authorization and Source of Shares. Shares of IR Stock necessary to meet the
obligations of the Plan have been reserved and authorized pursuant to
resolutions adopted by the Board on December 4, 1996, and additional shares of
IR Stock shall be reserved and authorized for delivery under the Plan from time
to time. These shares of IR Stock may be provided from newly-issued or treasury
shares.




 
9.5
Singular and Plural. As the context may require, the singular may be read as the
plural and the plural as the singular.

 
20

--------------------------------------------------------------------------------


 

 
9.6
Captions. The captions to the articles, sections, and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.




 
9.7
Applicable Law. This Plan shall be governed and construed in accordance with the
laws of the State of New Jersey.




 
9.8
Severability. If any provisions of this Plan shall, to any extent, be invalid or
unenforceable, the remainder of this Plan shall not be affected thereby, and
each provision of this Plan shall be valid and enforceable to the fullest extent
permitted by law.

 
IN WITNESS WHEREOF, the Company has caused this amendment and restatement to be
executed by its duly authorized representative as of August 1, 2007.

        INGERSOLL-RAND COMPANY LIMITED  
   
   
  By:  
 /s/ Marcia Avedon
 

--------------------------------------------------------------------------------

Marcia Avedon
Senior Vice President
 


21

--------------------------------------------------------------------------------


 